DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response filed on 06/24/2021. Claims 1-5, 8-10, 13, and 16-21 have been amended. Claims 1-21 are currently pending and have been examined.

Examiner’s Comment
Applicant asserted in the Applicant’s Summary dated 06/24/2021 that the Examiners stated during the interview “that the claims, amended as proposed during the interview, may be allowable over the cited documents of record.” This statement should read ‘…that the claims, amended as proposed during the interview, may overcome the cited prior art of record’. Examiners believe that the second statement is what the Applicant intended to say.

Claim Interpretation
Examiner interprets UTXO to represent the remaining funds left over in a blockchain (e.g. bitcoin) transaction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to a device, claims 9-15 are directed to a method, and claims 16-21 are directed to a device. Therefore, claims 1-21 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed: 
Claim 9 recites: A method comprising: 
	establishing, using a communication interface of a first device, secure communication with a second device; 
	receiving, at the first device, a payment transaction from the second device, the payment transaction including payment information corresponding to off-chain asset data stored in a memory (storage) of the second device and including associated data; 	
	determining, using the first device, a settlement model from a plurality of settlement models based on the payment information, wherein 
	the determined settlement model comprises a set of rules for determining the payment transaction is valid based on the associated data; 
	determining, using the set of rules from the determined settlement model, that the payment information corresponds to a blockchain [i.e. distributed ledger system] asset in a blockchain; and 
	adjusting a value of off-chain asset data stored in a memory of the first device based on the payment information.	

Claims 1 and 16 further recite:
	the off-chain asset data including downloaded blockchain data associated with a blockchain asset in a blockchain; and one or more processors to execute the processor-executable instructions to: establish, using the communication interface, secure communication with a second device;
	establish, using the communication interface, secure communication with a second device;
	wherein the settlement model included a set of rules for validating the payment transaction without committing the payment transaction to the blockchain
	determine that the payment information included in the payment transaction is valid using the set of rules from the determined settlement model
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context ‘of transferring proof of asset ownership from one device to another device using a plurality of methods’. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the establishing, receiving, determining and adjusting aspects of certain methods of organizing human activity.

Independent Claims 1 and 16 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain server, first device, second device, other devices, communication interface, Blockchain (also off-chain), block, memory, processor,) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (system), a claim 9 (method) and claim 16 (device) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.


Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘establishing, receiving, determining and adjusting’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘settlement model’ could be interpreted as any method or option to conduct a transaction. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 10, and 17 further recite “the payment information includes a private key of the second device; and the one or more processors executing the processor-executable instructions to: determine, from the payment information, that the private key is a bearer asset indicative of ownership of the blockchain asset; and search the blockchain, using the determined settlement model, to confirm that the private key is associated with the blockchain asset in the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed 
Dependent claims 3, 11, and 18 further recite “the payment information includes an unspent transaction output (UTXO) and first data indicative of information about the off-chain asset data; and the one or more processors executing the processor-executable instructions to determine, using the determined settlement model, that the UTXO is unspent by searching the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 11, and 18 are patent ineligible.
Dependent claim 4 further recites “the payment information includes a transaction ID; and the one or more processors executing the processor-executable instructions to: send a query including the transaction ID to one or more blockchain servers; receive, from the one or more blockchain servers, data corresponding to the blockchain asset in the blockchain, the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset; and determine, using the set of rules from the determined settlement model, that the payment information includes a payment amount that is less than a value of the blockchain asset based on the received data.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claims 5, 13, and 20 further recite “the payment information includes a signed certificate of a loading authority; and the one or more processors executing the processor-executable instructions to determine that the signed certificate is in a list of trusted 
Dependent claims 6, 14, and 21 further recite “the payment information includes a proof, the proof including interlinking hashes representing a compressed version of the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. In this context, a proof is merely confirmation that the encryption was done correctly to verify the original data. The new additional element ‘compressed blockchain’ (depending on how applicant is presenting (see 112(b), the claims 6, 14, and 21 may be patent eligible. 
Dependent claim 7 further recites “the one or more processors executing the processor-executable instructions to: receive an input; and in response to the input, send a redemption transaction including a value related to the off-chain asset data through the communication interface to a blockchain server.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “the one or more processors executing the processor-executable instructions to: receive an input; and in response to the input, send a payment transaction through the communication interface to the second device, the payment transaction including payment information based on the off-chain asset data..”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new 
Dependent claim 12 further recites “determining a transaction identifier and a transaction hash within the payment information.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 12 is patent ineligible. 
Dependent claim 15 further recites “sending a payment transaction including a portion of the off-chain asset data to another device or to a blockchain server; and wherein the value of the off-chain asset data is adjusted based on the portion.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Dependent claim 19 further recites “determine a transaction identifier (ID) within the payment information; and determine, using the set of rules from the determined settlement model, a blockchain asset in the blockchain that corresponds to the transaction ID.”  This limitation merely describes instructions on how to determine the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan (WO2018211382) and “Cochrane et al” (US Pat 10733176) “Cochrane”.

Regarding claim 1, Trevethan teaches: A device comprising: 
	a communication interface to communicate with a network; (Pg. 14, Lines 20-25: The electronic device may take various forms including, for example, a desktop computer, laptop computer, tablet computer, server, mobile device such a smartphone, wearable computer such as a smart watch, or a form of another type. The electronic device 200 includes a processor 210, a memory 220 and an interface device 230. These components may be coupled directly or indirectly to one another and may communicate with one another.)
	one or more memory devices to store off-chain asset data (i.e. information), (Page 4, Lines 10-15: "Off-chain" may mean that the operation is not performed via a blockchain. In order to remain secure, the platform may be trusted only to follow the specified algorithm without storing information from previous states. Information stored by the exchange can be obtained by a malicious actor without compromising the validity of the off-chain transactions because the information stored by the exchange may not be used to obtain the full key needed to generate additional transactions based on the off-chain transactions.)
	a plurality of settlement models (e.g. methods implemented by processes) (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. The processes may be performed by a node or may be performed cooperatively with other nodes of the blockchain network.)
	processor-executable instructions, (Page 6, Lines 23-28: In accordance with the invention, there may be provided an electronic device. The electronic device includes an interface device, a processor coupled to the interface device and a memory coupled to the 
	the off-chain asset data (e.g. information) including downloaded blockchain data associated with a blockchain asset in a blockchain; and (Page 15, Lines3-8: The memory 220 may store the global ledger of a blockchain network (e.g., the block chain network 100 described in connection with FIG. 1) or a portion thereof. That is, the memory 220 may store all blocks of the blockchain or a portion of the blocks, such as the most recent blocks, or a portion of the information in some blocks.)
	Examiner further notes that the phrase “including blockchain data downloaded from a  blockchain asset in a blockchain” is non-functional descriptive material as it only describes, at least in part, from where the data was downloaded, however, the basis for the downloading is not used to perform any of the recited method steps (i.e. a device comprising…).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re GU lack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	one or more processors to execute the processor-executable instructions to: (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. The processes may be performed by a node or may be performed cooperatively with other nodes of the blockchain network.)
	establish, using the communication interface, secure communication with a second device; (Fig. 2, Page 15, Lines 13-15: the processor 210 may include a secure area such 
	receive a payment transaction including payment information corresponding to off-chain asset data (e.g. information) stored in the second device; (Page 44, Lines 18-23: Such storage subsystem 1606 may be used for temporary or long-term storage of information associated with transactions or operations described in the present disclosure. The bus subsystem 1604 may provide a mechanism for enabling the various components and subsystems of the example computing device 1600 to communicate with each other as intended.)
	Examiner notes that the phrase “including payment information corresponding to off- chain asset data stored in the second device” is non-functional descriptive material as it only describes, at least in part, from where the data was stored however, the basis for the storing is not used to perform any of the recited method steps (i.e. the receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine a settlement model of the plurality of settlement models  (e.g. methods implemented by processes) based on the payment transaction, wherein (Page 19, Line 28-Page 20, Line 7: Such instructions, when executed by a processor 210, cause a node (such as the electronic device 200) to perform one or more methods of the exchange protocol. Such methods may include, but may not be limited to, methods implemented by any one or combination of the processes 300, 500, 800, 1300, or 1500 of FIGS. 3, 5, 8, 13, and 15. Thus, the exchange protocol may include one or more of the processes 300, 500, 800, 1300, or 1500 of 
	 the settlement model includes a set of rules for validating the payment transaction(e.g. transaction) [without committing the payment transaction to the blockchain]; (Page 2, Lines 13-20: Validity is determined, by the nodes, based on a common set of rules that are used by a majority of nodes with block generation power. If executions of the locking and unlocking scripts evaluate to TRUE and, if certain other conditions are met, the transaction is valid and the transaction is written to the blockchain. Thus, in order for a transaction to be written to the blockchain, it must be i) validated by a node that receives the transaction (i.e., if the transaction is validated, the node relays it to the other nodes in the network); ii) added to a new block built by a miner; and iii) mined (i.e. added to the public ledger of past transactions).
	Examiner considers that the portion of the limitation that recites "for validating the payment transaction without committing the payment transaction to the blockchain" is non-functional because is merely describes, at least in part, the contents on the rule(s), however, applicant is not positively reciting a step where the rule(s) is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine that the payment information included in the payment transaction is valid using the set of rules from the determined settlement model; and (Page 2, Lines 13-20: Validity is determined, by the nodes, based on a common set of rules that are used by a majority of nodes with block generation power. For example, in the Bitcoin protocol, some network nodes act as miners and perform work to ensure that each transaction is valid, with invalid transactions rejected from the network. Miners perform work to ensure that 

	Trevethan does not explicitly teach ‘without committing the payment transaction to the blockchain’, however Cochrane teaches at least ‘without committing the payment transaction to the blockchain’
	 the settlement model includes a set of rules for validating the payment transaction without committing the payment transaction to the blockchain; (Column 4, Lines 40-45: The database then compares the transaction data set with the validation set to determine if any phantom data items are present. If a phantom data item is observed, then the transaction can be prevented from being committed to the blockchain database.)

In regards to claims 9 and 16, method claim 9 and system claim 16 correspond generally to system claim 1, and recite similar features in system form, and therefore are rejected under the same rationale. However claim 9 further recites…

Regarding the further limitations of claim 9, Trevethan further teaches limitations not covered by independent claim 1:
determining, using the determined settlement model, that the payment information corresponds to a blockchain asset in a blockchain; and (Page 5, Lines 23-30: As noted above, techniques described and suggested herein are applicable in a wide variety of contexts. Some contexts utilize a blockchain to manage a digital asset. The digital asset may be represented by a value that is recorded in a transaction on a blockchain. A record of a digital asset (or aggregate of records aggregating to the value) may be a prerequisite for entry of certain transactions on the blockchain, such as transactions that are said to "transfer" or "transfer control of the digital asset.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trevethan to include the delayed writing of the block data to the blockchain of Cochrane to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller. 

Regarding claim 2, Trevethan teaches: The device of claim 1, wherein: 
the payment information (e.g. information) includes a private key of the second device; and (Page 4, Lines 10-14: "Off-chain" may mean that the operation is not performed via a blockchain. In order to remain secure, the platform may be trusted only to follow the specified algorithm without storing information from previous states. Information stored by the exchange can be obtained by a malicious actor without compromising the validity of the off-chain transactions because the information stored by the exchange may not be used to obtain the full key needed to generate additional transactions based on the off-chain transactions. Page 10, Lines 5-15: the key of the first party is a private key securely maintained by the first party; the first key of the exchange platform is a private key securely maintained by the exchange platform; the key of the second party is a private key securely maintained by the second party; and the second key of the exchange platform is a private key securely maintained by the exchange platform.)
	determine, from the payment information, that the private key is a bearer asset indicative of ownership of the blockchain asset; and (Page 4, Lines 19-25: “As described below, through the use of elliptic curve cryptography, the full private key (and thus, the ownership of the digital asset) can be proven at any time.”)
[search the blockchain], using the determined settlement model (e.g. methods), to confirm that the private key is associated with the blockchain asset in the blockchain (Fig. 13, Page 38, Lines 8-13: In an embodiment, the current owner can be confirmed using the attachment public key of the current owner by combining the attachment public key of the current owner with the attachment private key of the exchange and comparing the result to the shared public key to ensure they are equal.)

Trevethan does not explicitly teach ‘searching the blockchain’, however Cochrane teaches at least ‘searching the blockchain’:
Search (e.g. retrieve) the blockchain, using the determined settlement model (e.g. created data template), to confirm that the private key (e.g. encrypted data) is associated (e.g. by smart contract) with the blockchain asset in the blockchain (Column 6, Lines 23-38: Data written to the blockchain can be public or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified. A chaincode may include the code interpretation of a smart contract, with additional features. As described herein, the chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process. The chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trevethan to include the delayed writing of the block data to the blockchain of Cochrane to insure accuracy and speed. If the data has not undergone proper consensus or if there are errors in the data. This could be catastrophic for both the buyer and seller.
	In regards to claims 10 and 17, method claim 10 and system claim 17 correspond generally to system claim 2, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 3, Trevethan teaches: The device of claim 1, wherein:
the payment information includes an unspent transaction output (UTXO) and first data; (Fig. 13, Page 39, Line 28 - Page 40, Line 4: In step 1320 of the example process 1300 for performing a detachment phase of an off- chain cryptocurrency transaction between untrusted parties using an exchange platform, the party uses the shared key to generate a transaction to spend the UTXO from the cryptocurrency deposit from the current time until the earliest timeout is reached.)
Examiner notes that one of ordinary skill in the art would understand from reading the specification that, when a smart contract (i.e. blockchain) is updated, the UTXO is represented by the amount of virtual currency left over on the account at the beginning and the end of the transaction. Further, each block includes the previous beginning and ending balance in a blockchain.
and the one or more processors executing the processor-executable instructions to 
determine, using the determined settlement model, that the UTXO is unspent by searching (e.g. checking conditions) the blockchain (Page 14, Lines 4-8: 
In regards to claims 11 and 18, method claim 11 and system claim 18 correspond generally to system claim 3, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 4, Trevethan teaches: The device of claim 1, wherein: 
	the payment information (Page 5, Line 28 to Page 6, Line 6: "transfer" or "transfer control of the digital asset. In some example, the digital asset (and the value(s) corresponding to the digital asset in a set of blockchain transactions, represents an amount of work for a computer system to perform, data to be processed by a computer system, or other inputs to algorithms executed by computer systems. In some examples, the digital asset is a portion or amount of cryptocurrency.)
	the one or more processors executing the processor-executable instructions to: 
	send a query (e.g. request) including the transaction ID (e.g. identifiers) to one or more blockchain servers; (Page 13, Lines 25-28: The party which requested that the transaction be included in the block proves that they are authorized to initiate the transfer (e.g., in the case of Bitcoin, to "spend" the Bitcoin) by signing the request using a private key corresponding to their public key. The transfer is only added to the block if the request is validly signed. A party (e.g., computer system) able to spend a transaction is also said to be able to "unlock" the transaction.)
	receive, from the one or more blockchain servers, data corresponding to the blockchain asset (e.g. Bitcoin) in the blockchain, (Page 13, Lines 25-28: The party which 
	the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset; and (Page 13, Lines 19-25: The block created by the miner 104 includes transactions which had been broadcast to the blockchain by nodes 102. For example, the block may include transactions from an address associated with one of the nodes 102 to an address associated with another of the nodes 102. In this way, the block serves as a record of a transaction from one address to another.)
	Examiner considers that the portion of the limitation that recites " the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset " is non-functional because is merely describes, at least in part, the contents on the data, however, applicant is not positively reciting a step where the data is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine, using the determined settlement model (e.g., method), the payment information includes a payment amount that is less than a value of the blockchain asset based on the received data (Page 37, Lines 4-8: In an embodiment, the party 1202 may initiate detachment 1214 of less than the full amount of the cryptocurrency deposit 1206 when, for example, previous transactions have transferred ownership of one or more portions of the cryptocurrency deposit 1206 as described above.)

Regarding claim 5, Trevethan teaches: The device of claim 1, wherein: 
	the payment information includes a signed certificate of a loading authority the one or more processors executing the processor-executable instructions to (i.e. issuer); and (Page 36, Lines 19-24: At each change of ownership, a new refund transaction is created and signed with a timeout set to t.sub.c sooner than the previously issued refund transaction. In order to be valid, the refund transaction must be broadcast to the blockchain network after the timeout expires as described below.)
In regards to claims 13 and 20, method claim 13 and system claim 20 correspond generally to system claim 5, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 6, Trevethan teaches: The device of claim 1, wherein 
	the payment information includes a proof (e.g. proof of work), the proof including interlinking hashes (e.g. proof of stake) representing a [compressed version] of the blockchain (Page 13: Lines 1-8: When the blockchain is a proof-of-work based blockchain, blocks are also verified by checking the proof of work submitted with the block. At least some of the nodes 102 operate as miners 104 of the blockchain network 100. The blockchain network 100 of FIG. 1 is a proof-of-work block chain in which miners 104 perform expensive computations in order to facilitate transactions on the blockchain.
	In regards to claims 14 and 21, method claim 14 and system claim 21 correspond generally to system claim 6, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 7, Trevethan teaches: The device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and, (Page 2, Lines 1-5: In some examples, a "blockchain transaction" refers to an input message encoding a structured collection of field values comprising data and a set of conditions, fulfilment of the set of conditions being prerequisite for the set of fields to be written to a blockchain data structure.”
	in response to the input, send a redemption transaction including a value related to the off- chain asset data (e.g. data related to the traded digital asset) through the communication interface to a blockchain server (Page 2, Lines 4-11: In the case of Bitcoin, each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block to that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs and outputs, which specify how and by whom the outputs of the transactions can be accessed. On the Bitcoin platform, these scripts are written using a stack-based scripting language.

Regarding claim 8, Trevethan teaches: The device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and, (Page 2, Lines 1-5: In some examples, a "blockchain transaction" refers to an input message encoding a structured collection of field values comprising data and a set of conditions, fulfilment of the set of conditions being prerequisite for the set of fields to be written to a blockchain data structure.”)
	in response to the input, send a payment transaction through the communication interface to a second device, the payment transaction including payment information based on the off-chain asset data (e.g. data related to the traded digital asset), (Page 2, Lines 4-11: In the case of Bitcoin, each transaction is a data structure that 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that, there is nothing in the claims to differentiate a ‘second device’ from the  blockchain server of the previous limitation. Therefore, the Examiner considers the reference to read to the above limitation.

Regarding claim 12, Trevethan does not explicitly teach ‘hash’, however Lindberg from a same or analogous art teaches, at least, ‘hash’: The method of claim 9, further comprising 
	determining a transaction identifier and a transaction hash within the payment information (

Regarding claim 15, Trevethan teaches: The method of claim 9, further comprising: 
	sending a payment transaction including a portion of the off-chain asset data to another device or to a blockchain server; and wherein (
	the value of the off-chain asset data is adjusted based on the portion (

Regarding claim 19, Trevethan teaches: The device of claim 16, the processor-executable instructions cause the one or more processors to: 
determine a transaction identifier (ID) (e.g. blockchain address) within the payment information; and (Page 13, Lines 19-25: The block created by the miner 104 
determine, using the determined settlement model (e.g. method), a blockchain asset in the blockchain that corresponds to the transaction ID (e.g. Bitcoin address) (Page 3, Lines 3-10: DLT technologies such as the Bitcoin system provide a censorship resistant method to exchange an asset or value without requiring trust in a centralised institution. However, the decentralised and distributed nature of Bitcoin comes at the cost of limited scalability and the fact that transactions take a substantial amount of time to be processed. For example, a new block is validated approximately every ten minutes and it is usually recommended that at least six blocks are generated on top of a transaction for it to be considered reliably confirmed.
Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a new block is written to the block chain (in this case a bitcoin asses) and address is generated that allows a future transfer of the asset. [Page 13: In the case of Bitcoin, there is a one-to-one correspondence between public keys and addresses. That is, each public key is associated with a single address. Thus, any reference herein to transferring digital assets to or from a public key (e.g., paying into the public key) and transferring digital assets to or from the address associated with that public key refer to a common operation.]



Response to Arguments
	Applicant requests on page 9 of the response that the Examiner remove the objections to the claims. Examiner agrees and withdraws the objections based on the amended language.

	Applicant argues on page 10 of the response that the Examiner remove the ‘signal per se’ (i.e. Statutory Subject Matter) rejection portion of the 35 U.S.C. 101 rejection. Examiner agrees and withdraws the rejection.

	Applicant argues on pages 10-12 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A. Applicant asserts:
	“The specification provides for a specific improvement to the technical field of blockchain, specifically, systems and methods that allow for highly secure storage and use of secrets, such as private keys, to exchange off-chain asset data (blockchain asset data that is downloaded from the blockchain), to validate payment transactions using the off-chain asset data (such as payments from different types of accounts), and to complete the payment transaction off-chain.”

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown an improvement to the field of blockchain. Examiner does not see improvements in Blockchain Technology outlined in the description. The Applicant merely uses the inherent qualities of Blockchain to perform functions consistent with financial transactions.
	Further, Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of storing funds on mobile devices that are used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic 
	Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 
	Applicant argues on pages 22-26 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner has searched the prior art and has found prior art that more closely aligns with the instant application necessitated by amendments that have changed the scope of the claims. Specifically, in claims 1, 9, and 16 where the amendments caused the ‘set of rules’ to become functional. Further, the prior art of record did not include “determining that the payment information included in the payment transaction is valid using the set of rules from the determined settlement model.” The applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This application is made final necessitated by amendments that have changed the scope of the claims. Specifically, in claims 1, 9, and 16 where the amendments caused the ‘set of rules’ to become functional. Further, the prior art of record 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/T.N.M./Examiner, Art Unit 3685             
                                                                                                                                                                                           /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685